DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Amendments
2. 	The Examiner acknowledges the amended claims filed on 11/08/2022. Claims 1-399; 421-423 and 426-444 have been cancelled. Claims 400-420 and 424-425 have been amended. 

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted from 11/09/2020 to 11/29/2022 are in compliance with the provisions of 37 CFR 1.97 and were considered by the examiner.   

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 400-420, 424 and 425 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-54 of U.S. Patent No. 10,791,273.  
 	Although the claims at issue are not identical, they are not patentably distinct from each other because they are both claiming substantially the same features.
 	Note the following similarities between the application claims and patent claims.  
Instant Application No. 17/041,412
US Patent 10,791,273
Claim 400

An electronic device, comprising: 

a display device; 

one or more cameras; 


one or more processors; and 

memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for: 

displaying, via the display device, a media capture user interface that includes a representation of a field-of-view of the one or more cameras; while displaying, via the display device, the media capture user interface, receiving a request to capture media; in response to receiving the request to capture media, initiating capture, via the one or more cameras, of media; at a first time after initiating capture, via the one or more cameras, of media, 

















































detecting movement of the electronic device; and in response to detecting movement of the electronic device at the first time after initiating capture of media: 







in accordance with a determination that a set of guidance criteria is satisfied, wherein the set of guidance criteria include a criterion that is satisfied when the detected movement of the electronic device is above a movement threshold, displaying, via the display device, a visual indication of one or more differences between a pose of the electronic device when capture of media was initiated and a current pose of the electronic device; and 





in accordance with a determination that the detected movement that the set of guidance criteria is not satisfied, forgoing display, via the display device, of the visual indication of the one or more differences between the pose of the electronic device when capture of media was initiated and the current pose of the electronic device.
Claim 1

An electronic device, comprising: 

a display device… 

“…one or more cameras…”; lines 9-10 of claim 1

Cont. of claim 1
…one or more processors; and 

memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for: 

displaying, via the display device, a media capture user interface that includes: displaying a representation of a field-of-view of one or more cameras; while a low-light camera mode is active, displaying a control for adjusting a capture duration for capturing media, wherein displaying the control includes: in accordance with a determination that a set of first capture duration criteria is satisfied, wherein the set of first capture duration criteria include a criterion that is satisfied when ambient light in the field-of-view of the one or more cameras is above a first threshold: displaying an indication that the control is set to a first capture duration; and configuring the electronic device to capture a first plurality of images over the first capture duration responsive to a single request to capture an image corresponding to a field-of-view of the one or more cameras; and in accordance with a determination that a set of second capture duration criteria is satisfied, wherein the set of second capture duration criteria is different from the set of first capture duration criteria and include a criterion that is satisfied when ambient light in the field-of-view of the one or more cameras is below the first threshold: displaying an indication that the control is set to a second capture duration that is greater than the first capture duration; and configuring the electronic device to capture a second plurality of images over the second capture duration responsive to the single request to capture the image corresponding to the field-of-view of the one or more cameras; while the low-light camera mode is active and while displaying the control for adjusting the capture duration for capturing media, detecting an input that corresponds to a tap input on a shutter affordance; and in response to detecting the input that corresponds to the tap input on the shutter affordance, generating a single composite image from a plurality of images, including: in accordance with a determination that the set of first capture duration criteria is satisfied when the ambient light in the field-of-view of the one or more cameras is above the first threshold, capturing a first number of images over the first capture duration and combining the first number of images into the single composite image; and in accordance with a determination that the set of second capture duration criteria is satisfied when the ambient light in the field-of-view of the one or more cameras is below the first threshold, capturing a second number of images that is greater than the first number of images over the second capture duration and combining the second number of images into the single composite image.

Claim 10
The electronic device of claim 6, wherein: the set of first capture duration criteria includes a criterion based on one or more parameters selected from the group consisting of: movement detected in the field-of-view of the one or more cameras; and a second degree of stability of the electronic device.


Claim 1, lines 14-15
“…wherein displaying the control includes: in accordance with a determination that a set of first capture duration criteria is satisfied…”
Claim 16
The electronic device of claim 11, wherein the one or more programs further include instructions for: in response to detecting the first input that corresponds to the affordance for capturing the media, displaying, via the display device, a visual indication of a difference between a pose of the electronic device when capture of the media was initiated and a pose of the electronic device at a first time after initiating capture of media.


Claim 3, lines 9-11
 in accordance with a determination that capture duration display criteria are not met, does not include the visual representation of the first capture duration
Claim 424

A non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of an electronic device with a display device and one or more cameras, the one or more programs including instructions for: 

displaying, via the display device, a media capture user interface that includes a representation of a field-of-view of the one or more cameras; while displaying, via the display device, the media capture user interface, receiving a request to capture media; in response to receiving the request to capture media, initiating capture, via the one or more cameras, of media; at a first time after initiating capture, via the one or more cameras, of media, 

















































detecting movement of the electronic device; and in response to detecting movement of the electronic device at the first time after initiating capture of media: 







in accordance with a determination that a set of guidance criteria is satisfied, wherein the set of guidance criteria include a criterion that is satisfied when the detected movement of the electronic device is above a movement threshold, displaying, via the display device, a visual indication of one or more differences between a pose of the electronic device when capture of media was initiated and a current pose of the electronic device; and 






in accordance with a determination that the detected movement that the set of guidance criteria is not satisfied, forgoing display, via the display device, of the visual indication of the one or more differences between the pose of the electronic device when capture of media was initiated and the current pose of the electronic device.
Claim 19

A non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of an electronic device with a display device, the one or more programs including instructions for: 


displaying, via the display device, a media capture user interface that includes: displaying a representation of a field-of-view of one or more cameras; while a low-light camera mode is active, displaying a control for adjusting a capture duration for capturing media, wherein displaying the control includes: in accordance with a determination that a set of first capture duration criteria is satisfied, wherein the set of first capture duration criteria include a criterion that is satisfied when ambient light in the field-of-view of the one or more cameras is above a first threshold: displaying an indication that the control is set to a first capture duration; and configuring the electronic device to capture a first plurality of images over the first capture duration responsive to a single request to capture an image corresponding to a field- of-view of the one or more cameras; and in accordance with a determination that a set of second capture duration criteria is satisfied, wherein the set of second capture duration criteria is different from the set of first capture duration criteria and include a criterion that is satisfied when ambient light in the field-of-view of the one or more cameras is below the first threshold: displaying an indication that the control is set to a second capture duration that is greater than the first capture duration; and configuring the electronic device to capture a second plurality of images over the second capture duration responsive to the single request to capture the image corresponding to the field-of-view of the one or more cameras; while the low-light camera mode is active and while displaying the control for adjusting the capture duration for capturing media, detecting an input that corresponds to a tap input on a shutter affordance; and in response to detecting the input that corresponds to the tap input on the shutter affordance, generating a single composite image from a plurality of images, including: in accordance with a determination that the set of first capture duration criteria is satisfied when the ambient light in the field-of-view of the one or more cameras is above the first threshold, capturing a first number of images over the first capture duration and combining the first number of images into the single composite image; and in accordance with a determination that the set of second capture duration criteria is satisfied when the ambient light in the field-of-view of the one or more cameras is below the first threshold, capturing a second number of images that is greater than the first number of images over the second capture duration and combining the second number of images into the single composite image.

Claim 28
The non-transitory computer readable storage medium of claim 24, wherein: the set of first capture duration criteria includes a criterion based on one or more parameters selected from the group consisting of: movement detected in the field-of-view of the one or more cameras; and a second degree of stability of the electronic device.


Claim 19, lines 12-13
“…in accordance with a determination that a set of first capture duration criteria is satisfied…
Claim 34
The non-transitory computer readable storage medium of claim 29, wherein the one or more programs further include instructions for: in response to detecting the first input that corresponds to the affordance for capturing the media, displaying, via the display device, a visual indication of a difference between a pose of the electronic device when capture of the media was initiated and a pose of the electronic device at a first time after initiating capture of media.



Claim 21, lines 10-12
 “…in accordance with a determination that capture duration display criteria are not met, does not include the visual representation of the first capture duration…”

Claim 425

A method, comprising: at an electronic device having a display device and one or more cameras: 
displaying, via the display device, a media capture user interface that includes a representation of a field-of-view of the one or more cameras; while displaying, via the display device, the media capture user interface, receiving a request to capture media; in response to receiving the request to capture media, initiating capture, via the one or more cameras, of media; at a first time after initiating capture, via the one or more cameras, of media, 

















































detecting movement of the electronic device; and in response to detecting movement of the electronic device at the first time after initiating capture of media: 






in accordance with a determination that a set of guidance criteria is satisfied, wherein the set of guidance criteria include a criterion that is satisfied when the detected movement of the electronic device is above a movement threshold, displaying, via the display device, a visual indication of one or more differences between a pose of the electronic device when capture of media was initiated and a current pose of the electronic device; and 



in accordance with a determination that the detected movement that the set of guidance criteria is not satisfied, forgoing display, via the display device, of the visual indication of the one or more differences between the pose of the electronic device when capture of media was initiated and the current pose of the electronic device.
Claim 37

A method, comprising: at an electronic device having a display device: 

displaying, via the display device, a media capture user interface that includes: displaying a representation of a field-of-view of one or more cameras; while a low-light camera mode is active, displaying a control for adjusting a capture duration for capturing media, wherein displaying the control includes: in accordance with a determination that a set of first capture duration criteria is satisfied, wherein the set of first capture duration criteria include a criterion that is satisfied when ambient light in the field-of-view of the one or more cameras is above a first threshold: displaying an indication that the control is set to a first capture duration; and configuring the electronic device to capture a first plurality of images over the first capture duration responsive to a single request to capture an image corresponding to a field-of-view of the one or more cameras; and in accordance with a determination that a set of second capture duration criteria is satisfied, wherein the set of second capture duration criteria is different from the set of first capture duration criteria and include a criterion that is satisfied when ambient light in the field-of-view of the one or more cameras is below the first threshold: displaying an indication that the control is set to a second capture duration that is greater than the first capture duration; and configuring the electronic device to capture a second plurality of images over the second capture duration responsive to the single request to capture the image corresponding to the field-of-view of the one or more cameras; while the low-light camera mode is active and while displaying the control for adjusting the capture duration for capturing media, detecting an input that corresponds to a tap input on a shutter affordance; and in response to detecting the input that corresponds to the tap input on the shutter affordance, generating a single composite image from a plurality of images, including: in accordance with a determination that the set of first capture duration criteria is satisfied when the ambient light in the field-of-view of the one or more cameras is above the first threshold, capturing a first number of images over the first capture duration and combining the first number of images into the single composite image; and in accordance with a determination that the set of second capture duration criteria is satisfied when the ambient light in the field-of-view of the one or more cameras is below the first threshold, capturing a second number of images that is greater than the first number of images over the second capture duration and combining the second number of images into the single composite image.

Claim 46
The method of claim 42, wherein: the set of first capture duration criteria includes a criterion based on one or more parameters selected from the group consisting of: movement detected in the field-of-view of the one or more cameras; and a second degree of stability of the electronic device.


Claim 37, lines 10-11
“…in accordance with a determination that a set of first capture duration criteria is satisfied…”
Claim 52
The method of claim 47, further comprising: in response to detecting the first input that corresponds to the affordance for capturing the media, displaying, via the display device, a visual indication of a difference between a pose of the electronic device when capture of the media was initiated and a pose of the electronic device at a first time after initiating capture of media.


Claim 39, lines 8-10 
“…in accordance with a determination that capture duration display criteria are not met, does not include the visual representation of the first capture duration…”




Contact Information
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580. The examiner can normally be reached Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        11/30/2022